Name: Commission Regulation (EEC) No 3715/87 of 11 December 1987 suspending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce
 Date Published: nan

 12. 12. 87 Official Journal of the European Communities No L 349/ 19 COMMISSION REGULATION (EEC) No 3715/87 of 11 December 1987 suspending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves fied only in the case of clear surpluses ; whereas the said Regulation should accordingly be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998/87 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 2711 /87 (4), lays down the detailed rules for the application of special aid for skimmed milk for use as feed for animals other than young calves ; whereas a feature of the situation of the market for skimmed milk is a reduction of quantities available owing to relatively high prices ; whereas that situation is likely to jeopardize supplies to certain users ; whereas, moreover, the special aid scheme represents very substantial budgetary expenditure for a use which is justi HAS ADOPTED THIS REGULATION : Article 1 The application of Regulation (EEC) No 2793/77 is hereby suspended. Article 2 This Regulation shall enter into force on 14 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President f 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) O No L 285, 8 . 10 . 1987, p. 1 . r) U No L 321 . 16 . 12. 1 *//, D. 3U . &lt;) OJ No L 260, 10 . 9 . 1987, p. 15 .